Dear Mr. Bailey:
Your request for an Attorney General's Opinion has been directed to me research and response.  As I understand your question, it is essentially as follows:
     At what point will a deputy assessor who has met "the requisite education and training" provided for in LSA-R.S. 47:1907, and is thereafter elected assessor, begin to draw the 7% supplemental pay increase provided for in LSA-R.S. 47:1907?
LSA-R.S. 47:1907(M)(2)(A-B) provides as follows:
"The experience requirements for certification shall be met upon:
          (a)  Having been an assessor duly elected by a majority of the voters voting in an election called therefor; and
          (b)  The assessor having obtained two years experience as a Louisiana assessor." (emphasis added)
The foregoing statutory excerpt does not make any reference to deputy assessors, nor does it reflect any apparent legislative intent to equate a deputy assessor with "a Louisiana Assessor."
Accordingly, it must be assumed that the legislative intent was that in order for one to receive the supplement provided for in LSA-R.S. 47:1907, one must actually serve as an assessor, for a period of two years.  Therefore, it appears that a deputy assessor who has been elected to the office of assessor, may not begin drawing the supplemental pay provided for in LSA-R.S.47:1907 until said assessor has completed two years in the office of assessor.  After completing two years as assessor, an individual could then begin drawing the supplemental pay, provided that the other certification and/or re-certification requirements set forth in this statute had been met.  We see no reason why certification obtained prior to assuming the office of assessor could not serve to meet the educational requirements set forth in LSA-R.S. 47:1907, provided the courses were taken within the time frame specified by the statute.
I trust that the foregoing adequately answers the question you have asked. However, if additional information is needed, please do not hesitate to contact this office.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: JAMES A. SMITH, II Assistant Attorney General
RPI/JAS:pb 2542s